              Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 1 of 25



1    Colin K. McCarthy, Esq. (Bar No. 215059)
     ckmccarthy@lanak-hanna.com
2
     Member of
3    LANAK & HANNA, P.C.
     625 The City Drive South, Suite 190
4    Orange, CA 92868
     Telephone: (714) 550-0418
5    Facsimile: (714) 703-1610
6
     Attorneys for Plaintiff
7    United States of America for the Use and Benefit of
     Boscacci, Inc. dba Amp Electric
8
                             UNITED STATES DISTRICT COURT
9
                                 NORTHERN DISTRICT OF CALIFORNIA
10

11

12   UNITED STATES OF AMERICA FOR                       CASE NO.:
     THE USE AND BENEFIT OF
13   BOSCACCI, INC. dba AMP ELECTRIC, a                 PLAINTIFF UNITED STATES FOR
     California corporation,                            THE USE AND BENEFIT OF
14                                                      BOSCACCI, INC. DBA AMP
15
                    Plaintiff,                          ELECTRIC’S COMPLAINT FOR:

16   v.                                                 1.    BREACH OF CONTRACT
                                                        2.    QUANTUM MERUIT
17   ADVANCED TECHNOLOGY                                3.    RECOVERY ON MILLER ACT
     CONSTRUCTION, a Washington                               PAYMENT BOND
18
     corporation; ZURICH AMERICAN
19   INSURANCE COMPANY, a New York
     corporation;                                       DEMAND FOR JURY TRIAL
20
                    Defendants.
21

22
            Plaintiff UNITED STATES FOR THE USE AND BENEFIT OF BOSCACCI,
23
     INC. dba AMP ELECTRIC, a California corporation alleges as follows:
24
                                           JURISDICTION
25
            1.      Jurisdiction in this matter is conferred under 40 U.S.C. §3133 (Miller Act).
26
                                       PARTIES AND VENUE
27
            2.      At all times herein mentioned, Plaintiff UNITED STATES FOR THE USE
28
     AND BENEFIT OF BOSCACCI, INC. dba AMP ELECTRIC (hereinafter “AMP
     {2732 25630}                                 -1-
                                             COMPLAINT
              Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 2 of 25



1    ELECTRIC” or “Plaintiff”), was and is a California corporation, and licensed California
2    contractor.
3           3.      Plaintiff is informed and believes and thereon alleges that the activities
4    complained of and/or obligations sued upon herein, arose within this judicial district
5    pursuant to contract and that Defendants are obligated under that contract.
6           4.      Plaintiff is informed and believes and thereon alleges that Defendant
7    ADVANCED TECHNOLOGY CONSTRUCTION, (“ATC”) is and at all times herein
8    mentioned was, a corporation organized and existing under the laws of the State of
9    Washington, with its principal place of business in the City of Tacoma, Washington, but
10   doing business in and authorized to do business in the State of California. Plaintiff is
11   informed believes and thereon alleges that Defendant ATC was at all times mentioned
12   herein, a licensed general contractor.
13          5.      Plaintiff is informed and believes and thereon alleges that Defendant
14   ZURICH AMERICAN INSURANCE COMPANY (“ZURICH”) is and at all times
15   herein mentioned was, a corporation organized and existing under the laws of the State of
16   New York, with its principal place of business in the State of Connecticut, but doing
17   business in and authorized to do business in the State of California.
18          6.      At all times herein mentioned, each of the Defendants was the agent and
19   employee of each of their co-Defendants, and in doing the things herein mentioned, were
20   acting in the scope of their authority as such agents and employees, and with the
21   permission and consent of their co- Defendants and each them claim some interest in the
22   property which is the subject of this action.
23          7.      The allegations set forth in this Complaint relate to work performed by AMP
24   ELECTRIC for ATC on a project known as VA Remodel Mental Health located at 150
25   Muir Road, Martinez, CA 94553 for the United States as owner (“Project”.) Therefore,
26   venue is proper in this judicial district.
27   ///
28   ///
     {2732 25630}                                    -2-
                                              COMPLAINT
              Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 3 of 25



1                                     CLAIMS FOR RELIEF
2                                 FIRST CLAIM FOR RELIEF
3                           (Breach of Written Contract: Against ATC)
4           8.      Plaintiff AMP ELECTRIC incorporates herein by reference as though fully
5    set forth herein, its allegations contained in paragraphs 1 through 7.
6           9.      Plaintiff AMP ELECTRIC entered into a written subcontract agreement with
7    Defendant ATC, dated September 22, 2015, whereby AMP ELECTRIC was to provide
8    electrical work, communications, and electronic safety and security systems for the
9    Project in exchange for payment (“Subcontract”).         A true and correct copy of the
10   Subcontract is attached hereto as Exhibit 1. The Subcontract is supported by adequate
11   consideration, including AMP ELECTRIC’s performance of work in exchange for
12   payment on the Project.
13          10.     During AMP ELECTRIC’s performance of the Subcontract, ATC requested,
14   in writing, that AMP ELECTRIC provide additional work which was outside of AMP
15   ELECTRIC’s original Subcontract. AMP ELECTRIC performed this additional work at
16   the specific instance and request of ATC, yet ATC has failed and refused to pay AMP
17   ELECTRIC for the additional work, despite repeated demands. To date, a significant
18   portion of change order work remains outstanding.
19          11.     In addition, the Subcontract specifies that ATC will pay AMP ELECTRIC
20   on a monthly basis for AMP ELECTRIC’s work. Despite this contractual requirement,
21   ATC has refused and failed to pay AMP ELECTRIC in a timely fashion. In fact, ATC
22   has not paid AMP ELECTRIC despite it completing its scope of work in May 2018, all in
23   direct breach of the terms of the Subcontract. ATC’s delay in making progress payments
24   to AMP ELECTRIC has caused AMP ELECTRIC to incur delay damages. Moreover, as
25   a result of ATC’s delays, AMP ELECTRIC has incurred additional costs on the Project.
26   There is no good faith dispute as to AMP ELECTRIC’s performance of the original
27   Subcontract work and ATC is withholding undisputed Subcontract amounts above and
28   beyond any withholds, credits or back charges.
     {2732 25630}                                -3-
                                            COMPLAINT
               Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 4 of 25



1           12.     Defendant ATC have breached the Subcontract by, among other things,
2    failing to pay AMP ELECTRIC for progress work, change orders and costs related to the
3    delays ATC has caused AMP ELECTRIC. AMP ELECTRIC has performed all of its
4    obligations under the Subcontract, including performance of the electrical work,
5    communications, and electronic safety and security systems, except those obligations
6    which it has been legally excused from performing based on Defendant ATC’s prior
7    breach.
8           13.     As a direct result of Defendant ATC’s breach, AMP ELECTRIC has been
9    damaged in an amount according to proof, plus delay damages, contractual attorneys’
10   fees, and costs, in an amount according to proof at trial with interest at the legal rate..
11                                 SECOND CLAIM FOR RELIEF
12                                 (Quantum Meruit: Against ATC)
13          14.     Plaintiff AMP ELECTRIC incorporates herein by reference as though fully
14   set forth herein, its allegations contained in paragraphs 1 through 13.
15          15.     Within the last four years, Defendant ATC became indebted to Plaintiff
16   AMP ELECTRIC in an agreed principal sum to be determined at the time of trial, for
17   work, labor and materials performed for the benefit of Defendant ATC by Plaintiff and
18   Defendant ATC then and there agreed to pay the amount.
19          16.     Neither the whole nor any part of the above sum has been paid, and although
20   demand therefore has been made, there is now due, owing and unpaid from Defendant
21   ATC to Plaintiff AMP ELECTRIC an amount to conform to proof at trial together with
22   interest at the legal rate.
23                                 THIRD CLAIM FOR RELIEF
24                (Recovery on Miller Act Payment Bond: Against ATC, ZURICH)
25          17.     Plaintiff AMP ELECTRIC incorporates herein by reference as though fully
26   set forth herein, its allegations contained in paragraphs 1 through 16.
27   ///
28   ///
     {2732 25630}                                  -4-
                                             COMPLAINT
                 Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 5 of 25



1           18.      Defendant ZURICH issued a Payment Bond, pursuant to the Miller Act, on
2    behalf of Defendant ATC (“Payment Bond.”). The Payment Bond lists the United States
3    as obligee and Defendant ATC as principal. The Payment Bond guarantees Plaintiff
4    AMP ELECTRIC’s payment under the Subcontract on the Project.
5           19.      Plaintiff AMP ELECTRIC is within the class of persons entitled to make a
6    claim on the Miller Act Payment Bond as it provided labor and material to the Project
7    under a direct contract with Defendant ATC within the past one year and has waited the
8    requisite 90 days from its delinquent payments to assert this claim. Plaintiff AMP
9    ELECTRIC has complied with all other requirements requisite to asserting a Payment
10   Bond claim.
11          20.      AMP ELECTRIC is entitled to payment from Defendant ZURICH pursuant
12   to the Miller Act, 40 U.S.C. Section 3133. AMP ELECTRIC is also entitled to recovery
13   attorney’s fees (pursuant to the Subcontract), in addition to legal costs and prejudgment
14   interest against Defendant ZURICH under law.
15                                      DEMAND FOR RELIEF
16          WHEREFORE, Plaintiff UNITED STATES FOR THE USE AND BENEFIT OF
17   BOSCACCI, INC. dba AMP ELECTRIC prays as follows:
18          ON THE FIRST CLAIM FOR RELIEF:
19          1.       For damages, according to proof, from Defendant ADVANCED
20   TECHNOLOGY CONSTRUCTION, plus contractual attorney’s fees and pre-judgment
21   interest;
22          ON THE SECOND CLAIM FOR RELIEF:
23          2.       For damages, according to proof, from Defendants ADVANCED
24   TECHNOLOGY CONSTRUCTION, plus pre-judgment interest;
25          ON THE THIRD CLAIM FOR RELIEF:
26          3.       For damages, according to proof, from Defendants ZURICH AMERICAN
27   INSURANCE COMPANY, plus attorney’s fees and pre-judgment interest;
28          4.       For costs of suit herein incurred;
     {2732 25630}                                   -5-
                                               COMPLAINT
              Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 6 of 25



1           5.      For such other and further relief as the Court may deem proper.
2

3    DATED: January 15, 2019                    Respectfully submitted,
                                                LANAK & HANNA, P.C.
4

5

6

7                                               By:
                                                        COLIN K. MCCARTHY
8                                                       Attorneys For Plaintiff
                                                        UNITED STATES FOR THE USE
9
                                                        AND BENEFIT OF BOSCACCI, INC.
10                                                      dba AMP ELECTRIC
11

12
                                   DEMAND FOR JURY TRIAL
13
            Plaintiff hereby demands trial of this matter by jury.
14

15   DATED: January 15, 2019                    Respectfully submitted,
16                                              LANAK & HANNA, P.C.
17

18

19
                                                By:
20                                                      COLIN K. MCCARTHY
21
                                                        Attorneys For Plaintiff
                                                        UNITED STATES FOR THE USE
22                                                      AND BENEFIT OF BOSCACCI, INC.
                                                        dba AMP ELECTRIC
23

24

25

26

27

28

     {2732 25630}                                 -6-
                                             COMPLAINT
Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 7 of 25




                    EXHIBIT “A”
               Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 8 of 25


                                       ADVANCED TECHNOLOGY CONSTRUCTION
   "A Advanced                                                     CORP.
  ;tr{ Technology                                        3828 E. Portland Avenue
      I    Construction                                    Tacoma, WA 98404


                             SUBCONTRACT AGREEMENT
SUBCONTRACT NUMBER                  6985

AGREEMENT made as of September 22nd of 2015

BETWEEN the Contractor:             Advanced Technology Construction
                                    3828 E. Portland Avenue
                                    Tacoma, WA 98404
                                    Phone: 253.203.7020 Fax: 253.473.1008
                                    Contact: Wayne Gilthvedt
                                    Contractor License #A DV ANTC990BZ

and the Subcontractor:               AMP Electric
                                     1735 E Bayshore Rd
                                     Redwood City, CA 94063
                                     Phone: 650.716.4881 Fax: 650.618.5770
                                     Contact: Nicholas Boscacci
                                     Contractor License# C 10:915178

Advanced Technology Construction Corp., hereinafter referred to as "Contractor" and AMP Electric hereinafter
referred to as "Subcontractor," is to perform part of the Work on the following Project pursuant to the "Prime
Contract" between Contractor and Owner. T.he Contractor has made a contract for construction dated 08.06.15.


For the following Project:           VA Remodel Mental Health, Martinez CA
                                     15-0821


With the Owner:                      Department of Veterans A ffairs
                                     4150 Clement Street
                                     San Francisco, CA 94121


Said Contract is hereinafter referred to as the Prime Contract and which provides for the furnishing of labor,
materi als, equipment and services in connection with the construction of the Project. A copy of the Prime
Contract, consisting of the Agreement between Owner and the Contractor will be provided upon request.

THEREFORE, it is hereby agreed as follows:
        1.     Subcontractor agrees to furni sh all supervision, management, services, labor, tool s, equipment,
materials, supplies, engineering, testing and/or any other act or thing required to diligently and fully perform
and complete the work described in strict accordance with the applicable, state, federal and local laws and
regulation s and the following Contract Provisions and the Prime Contract hereby made a part of this
Subcontract by reference.
ljP age                                      Co n t r ac t o r' s Initi a l s ___ A TC ~ S ub
                Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 9 of 25



       (a)    The work to be performed is as follows:
                    Exhibit "A" attached hereto.

        (b)    The Contract documents include all documents referenced in Section I of the following Contract
Provisions.

       2.      Should any question arise with respect to the interpretation of the drawings and specifications,
such questions shall be submitted to Owner and/or the representative of Owner authorized to interpret the
drawings and specifications, and its decision shall be final and binding. Subcontractor shall submit to
Contractor any such question within five (5) working days after such question arises or, if the Prime Contract
provides for a sh01ter period, within sufficient time to permit Contractor to give the specified notice to Owner.
If Owner and/or Owner's representative refuses or fails to make a decision, Contractor's decision shall be
binding upon the Subcontractor.

3.     All work subject to this Subcontract shall be performed to the complete satisfaction of Contractor,
Owner, and/or the representative of Owner authorized to interpret and judge the performance of the Prime
Contract.

4.      Contractor agrees to pay Subcontractor for the full, timely and satisfactory performance and completion
of this Subcontract, as specified herein, the sum of Six Hundred Twenty Seven Thousand Dollars and Zero
Cents ($627,000.00), as well as additions outlined in Exhibit "B" Description of Unit Price, attached hereto.

                                 SECTION 1. CONTRACT DOCUMENTS:

The contract documents consist of this Subcontract and the Prime Contract documents which, by this reference,
are incorporated herein and made a part of this Subcontract. The "Prime Contract" refers to the general and
special conditions, drawings, specifications, addenda, amendments, change orders, modifications, and all other
documents forming a part of or incorporated by reference in the contract between Contractor and Owner.
Subcontractor represents that it has carefully examined all of the documents comprising the Prime Contract and
is familiar with the terms and conditions thereof.

                                      SECTION 2. SCOPE OF WORK:

A.      The items of work listed in this Subcontract, including Attachment A, are for the purpose of clarifying
their inclusion in this work. If this listing is by Prime Contract division or section, Subcontractor's work shall
include all items of work listed therein plus any items normally performed by such Subcontractor in association
with its work, including such items which may be specified in other parts of the plans, drawings and technical
specifications. Unless specifically provided for herein, Subcontractor shall also be responsible for any items
which may be included in the specifications but excluded by Subcontractor from his bid, and any items included
in Subcontractor's bid but not included in the designated specification sections above.

B.      Subcontractor represents that it has made all investigations essential to a full understanding of the
difficulties which it may encounter in performing the work. Except to the extent relief is provided in Section 8
of this Subcontract, Subcontractor will complete the work for the compensation stated in this Subcontract and
assume complete responsibility for the conditions (including subsurface) existing at the site and its
surroundings. Subcontractor's obligation hereunder shall include but not be limited to the location of all utilities
that may affect or interfere with Subcontractor's work. Subcontractor shall obtain all utility locates for all areas
of its work and shall fully protect and maintain in operation all utilities at all times.

2IPage                                        Contractor's Initials ___ ATC '/(_Sub
               Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 10 of 25


C.      It is understood and agreed that if the work is performed and paid for on a unit price basis, quantities
shown above or referenced in the Prime Contract are quantities estimated to be required under the Subcontract
and are not binding on Contractor, and that the actual quantities shall be in such amounts as may eventually be
required and determined under the Prime Contract. The estimated quantities under this Subcontract are subject
to the same conditions of increase and decrease as the estimated quantities under the Prime Contract.

D.     Unless otherwise provided by addendum to this Subcontract, Subcontractor shall be responsible for all
materials delivered to him whether delivered F.O.B. point of origin or F.O.B. job-site and shall pay all
demurrage and storage charges which accrue after delivery. Any material lost or damaged after delivery from
any cause whatsoever shall be replaced by or at the expense of Subcontractor.

E.      Subcontractor agrees not to assign or sublet this Subcontract, or any part thereof, including any part of
the work or claims hereunder, without the written consent of Contractor. Subcontractor shall designate in
writing to Contractor all lower tier subcontractors and suppliers and shall not change such lower tier
subcontractors and suppliers without approval. Subcontractor agrees that if any portion of the work covered by
this Subcontract is further subcontracted, then such subcontractors shall be required to be bound by and observe
the provisions of this Subcontract to the same extent as herein required by Subcontractor, and that a copy of this
clause imposing such obligations upon the sub-subcontractor shall be included in any further subcontract.

                                          SECTION 3. PAYMENT:

A.       Partial payments will be made to Subcontractor on a monthly basis for the portion of the work
performed in the preceding month in accordance with monthly estimates prepared by Subcontractor Contractor
and as approved by Contractor and Owner. Subcontractor must submit monthly estimates by 20th. Said
monthly payments are conditioned on and subject to (as an express condition precedent) receipt of payment by
Contractor from Owner covering the corresponding monthly estimate of Contractor, including the approved
portion of Subcontractor's monthly estimate. Subcontractor specifically waives any claims against Contractor
for failure or delays in payment by Owner. Payment to Subcontractor pursuant to monthly estimates shall not
constitute or imply acceptance by Contractor or Owner of any portion of Subcontractor's work. Subcontractor
agrees to complete and supply Contractor's monthly lien or claim release and affidavit forms prior to payment.
If certified payrolls are required, it is a condition precedent to payment that Subcontractor provide Contractor
with copies of certified payrolls for the payment period.

B.      An amount equal to 0% of Subcontractor's approved monthly estimates shall be retained by Contractor,
which retainage shall not be released until all of the following express conditions precedent have occurred:
(a) Contractor receives final project payment from Owner; (b) Owner accepts Subcontractor's work and
applicable guarantees; (c) Subcontractor furnishes Contractor with satisfactory evidence that all obligations
incurred by Subcontractor pursuant to this Subcontract which may be the basis for a lien against the premises,
retainage, or payment bond have been paid in full; (d) Subcontractor provides a full and complete waiver and
release of any and all claims relating to the project; (e) Subcontractor completes all as-builts and provides all
operations and maintenance manuals required by this Subcontract to the satisfaction of Owner; and
(f) Subcontractor furnishes Contractor with all certified payrolls required by the Subcontract. Acceptance of
final payment by Subcontractor shall operate independently as a full and complete waiver and release by
Subcontractor of any and all claims or liens against the project, Contractor, Owner, any retainage or bonds.

C.      If the work is not to be performed on a unit price basis, then prior to the first application for payment,
Subcontractor shall furnish to Contractor, at Contractor's request, a schedule of values for the various portions
of work, including quantities, aggregating the total portion of work covered by this Subcontract. Such schedule
of values, when approved by Contractor, shall be used as the basis for Subcontractor's payment.



3IPage                                        Contractor's Initials ___ ATC ~Sub
               Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 11 of 25


D.      Subcontractor may be paid for materials, not incorporated in the work, but delivered and suitably stored
at the site, or at some other agreed location, only to the extent Contractor receives payment from Owner
pursuant to the Prime Contract, and in no event in an amount greater than supplier invoice cost and only upon
receipt of a supplier release on a form acceptable to Contractor in order to receive payment for stored materials,
Subcontractor must attach the material invoice to its monthly payment estimate.

E.     Payments otherwise due Subcontractor may be withheld by Contractor on account of defective work not
remedied, any breach by Subcontractor of any provision or obligation of this Subcontract, failure of
Subcontractor to timely submit reports and/or submittals, failure of Subcontractor to make payments for labor,
supplies, equipment or other materials or the reasonable apprehension by Contractor of claims by third parties
or Owner arising from the Subcontract work, a reasonable doubt by Contractor that Subcontractor can timely
complete the work of this Subcontract or complete the work of this Subcontract for the balance then unpaid.
Contractor shall have the right to offset payments otherwise due Subcontractor until Subcontractor satisfies
amounts owed or claimed due from Subcontractor by any third persons. In the event it appears Subcontractor is
unable to currently pay bills incurred in the performance of its work, Contractor may take such steps as it deems
necessary, including direct payment or issuing joint checks, to insure that amounts paid will be utilized to
discharge such bills.

F.      Subcontractor will keep any and all project retainage and bonds and the improvements referred to in this
Subcontract and the real property upon which they are situated free from all claims or mechanic's and
materialmen's liens by reason of his work. If Subcontractor fails to remove any lien or adjust any claim relating
to its work, by bonding or otherwise, Contractor may retain sufficient funds out of any money due or thereafter
to become due to Subcontractor to pay the same and all costs incurred by reason thereof and Contractor may,
without recourse by Subcontractor, pay said lien or claim and costs out of any funds at any time in the hands of
Contractor owing to Subcontractor. Contractor may also obtain a release bond and offset payments otherwise
due Subcontractor for the cost of such bond. Contractor may, in its sole discretion, issue a joint check to
Subcontractor and said claimant. Subcontractor shall defend, indemnify and hold harmless Contractor and
Owner from the operation and effect of any claim, lien or encumbrance.

G.      At Contractor's option and request, Subcontractor's application for payment shall be accompanied by
labor, material, and/or equipment releases, properly executed by all labor, sub-subcontractors, suppliers, and
others who may have lien or claim rights against the project or any bond. Such releases will be in a form
satisfactory to Contractor. Subcontractor shall also furnish upon request and as a condition to payment
satisfactory evidence of payment made for debts incurred in the performance of the work.

                                     SECTION 4. LABOR AND WAGES:

A.      Subcontractor is obligated to inquire of Contractor and shall comply with and be bound by any labor
agreements executed by Contractor or on Contractor's behalf applicable to work covered by this Subcontract.
Failure at any time to comply with any of the provisions of such agreements will, at the option of Contractor, be
cause for immediate termination of this Subcontract for default and Contractor shall have the rights contained in
Section 13.C with regard to such termination. In the event of a strike or other labor dispute affecting the labor
employed by Subcontractor, Contractor may, at its option, terminate this Subcontract, but shall compensate
Subcontractor only for the value of labor and material furnished, proportioned upon the contract price, the
amount of which shall be subject to the provisions of the "disputes clause" of this Subcontract. In no event shall
Subcontractor be entitled to prospective profits on unperformed work.
B.      This Subcontract may be subject to prevailing and/or minimum wage requirements. Subcontractor shall
not pay any worker less than the prevailing and/or minimum hourly wage rates and fringe benefits required by
the Prime Contract and/or law.



41Page                                        Contractor's Initials ___ ATC ~Sub
               Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 12 of 25


C.      ATC is an Equal Opportunity and Affirmative Action Employer and complies with Executive Order
11246 as amended, Section 503 of the Rehabilitation act of 1973 and the Vietnam Readjustment Assistance Act
of 1974. Subcontractor is required to comply and submit to Contractor the following for itself and for each
agent of Subcontractor that performs work on the project: all Equal Employment Oppo1iunity (EEO) reports,
certified payrolls, safety, and all other submittals, reports, notices and statements required by the Prime Contract
on a weekly basis prior to release of Subcontractor.

                                           SECTION 5. BONDING:

           ~ Subcontractor shall furnish performance and payment bonds.
           D     Subcontractor shall not furnish performance and payment bonds.

If required, Subcontractor shall furnish a performance bond and a labor and material payment bond in an
amount equal to the full Subcontract price. Such bond shall be on a form furnished by and with a surety
satisfactory to Contractor. Premiums for such bonds shall be paid by Subcontractor unless otherwise agreed in
writing.

                  SECTION 6. PROSECUTION OF THE WORK AND SCHEDULING:

A.      TIME IS OF THE ESSENCE FOR THIS SUBCONTRACT. Subcontractor therefore agrees to
complete the work as specifically required. Subcontractor shall commence and diligently prosecute the work in
such order as may be directed by Contractor's schedule and any revisions or changes thereto. If Subcontractor
fails to comply with Contractor's direction to commence work within 48 hours after receipt of such direction,
Contractor may utilize another contractor or perform the Subcontract work itself and back charge Subcontractor
for all costs (including overhead and profit) incident to performing such work. Subcontractor shall prosecute
the work with an adequate work force to maintain the schedule prepared by Contractor. Any overtime costs
incurred by Subcontractor to meet its schedule commitment to Contractor are the responsibility of
Subcontractor. All materials that are to be furnished by Subcontractor shall be furnished and installed in
sufficient time to enable Subcontractor to perform and complete his work within the time or times provided by
Contractor's schedule.

B.      Subcontractor shall provide Contractor with scheduling information and Subcontractor's proposed
schedule for Subcontractor's work upon Contractor's request, including without limitation Subcontractor's
schedule for submittals, materials delivery and as-builts. Contractor may then prepare a schedule of the work
and, as may be necessary, revise such schedule as the work progresses. Subcontractor acknowledges that
revisions may be made in such schedule and agrees to make no claim for acceleration or delay by reason of such
revisions so long as such revisions are of the type normally experienced in work of this scope and complexity.

C.      Subcontractor shall fully cooperate with Contractor and others engaged in the work on the project, and
shall not interfere with the performance of such work; and Subcontractor shall coordinate its work with the
work of Contractor, other subcontractors, Owner and its agents or inspectors, and utility companies or others
that may be working in the area, so that the work of the entire project may be performed with the utmost speed
consistent with good practice. In the case of conflict or other reasons for coordination, Contractor may direct
the necessary coordination or the performance of ce1tain work, and Subcontractor will execute its portion of
such work, even at increased expense to Subcontractor and not at Contractor's expense.

D     Subcontractor agrees to reimburse and indemnify Contractor for any and all liquidated or actual
damages that may be assessed against and/or incurred by Contractor which are attributable to or caused in
whole or in part by Subcontractor's failure to perform the work required by this Subcontract within the time

SI Page                                        Contractor's Initials ___ ATC ~_Sub
               Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 13 of 25


fixed or in the manner provided for herein. Reimbursement of liquidated damages assessed against and/or
incurred by the Contractor is not the exclusive remedy of Contractor against Subcontractor for delay by
Subcontractor.

E.      If Subcontractor's alleged acts or om1ss10ns result in a fine or penalty against Contractor by any
regulatory agency, then the amount so levied shall be for Subcontractor's account and may be deducted from the
amount otherwise due Subcontractor.

                        SECTION 7. OBLIGATIONS AND RESPONSIBILITIES:

A.      It is agreed that Subcontractor assumes toward Contractor all obligations and responsibilities which
Contractor has assumed toward Owner under the Prime Contract, and shall be entitled to all privileges and
protections granted Contractor by Owner, under the Prime Contract. In case of conflict between the terms of
this Subcontract and the Prime Contract, this Subcontract shall control.

B.      Subcontractor shall, at its own cost and expense, pay all fees related to the execution of its work; apply
for and obtain all necessary permits, licenses, and any other documents necessary to perform the work; and shall
conform strictly to the laws, building codes, and ordinances in force insofar as applicable to the work covered
by this Subcontract. Subcontractor is an independent contractor in fact and also within the scope of the United
States Internal Revenue Code, Federal Social Security Regulations, and any and all unemployment insurance
laws and applicable collective bargaining agreements and is, therefore, solely responsible for all payroll taxes,
trust fund contributions, and other deductions and withholdings and contributions under such laws and
agreements. The compensation payable to Subcontractor, as provided above, includes all sales and use taxes,
franchise, excise, and other taxes and governmental impositions of all kinds and is not subject to any addition
for any such taxes or impositions now or hereafter levied.

C.      Subcontractor shall take all reasonable safety precautions pertaining to its work and the conduct thereof,
including, but not limited to, compliance with all applicable laws, ordinances, rules, regulations and orders
issued by a public authority, whether federal, state, local or otherwise, the Federal Occupational Safety and
Health Act, and, in addition, any safety measures called for by Contractor. Contractor will provide
Subcontractor with a copy of Contractor's safety program manual upon written request. Subcontractor shall
attend all safety meetings (weekly or otherwise) called by Contractor and conduct hazard communication
training, as well as any other training programs required by Contractor. Upon request, Subcontractor must
provide evidence that its employees have taken all training programs required by Contractor. Any employee
who fails to take the training or fails to observe the safety precautions shall be removed from the jobsite upon
request by Contractor.

D.      Subcontractor shall have a competent supervisor accepted by Contractor prior to Subcontractor
mobilization and on the project at all times Subcontractor's work is or should be performed. Subcontractor's
supervisor shall have the ability and authority to make all decisions and issue all directions in the field in order
to properly, safely and timely perform the work and coordinate the work with Contractor. Subcontractor shall
notify Contractor in advance of any change of its supervisor.

E.     Subcontractor specifically agrees that it is responsible for the protection of its work until final
completion and acceptance thereof by Owner and it will make good or replace, at no expense to Contractor or
Owner, any damage to its work or property by others which occurs prior to said final acceptance.

F.     All shop drawings, drawings and samples of Subcontractor shall be promptly submitted for approval of
Owner or its representative through Contractor and all other communications between Subcontractor and Owner
with respect to this Subcontract shall be through Contractor. Subcontractor shall, in a timely manner, submit
approval request data for all materials prior to beginning work, and shall provide material certifications and
61Page                                       Contractor's Initials ___ ATC~_Sub
               Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 14 of 25


receipts as required prior to receipt of fin al payment. Approval of submitta ls by the Owner shall have the effect
specified in the Prime Contract. Any work performed by Subcontractor without approved submittals is at
Subcontractor's ri sk and responsibility.

G.       If the Prime Contract contain s any prov ision which prohibits di scrimination on the basis of race, color,
reli gion, sex, or national origin, etc., or requires affirmative action to ensure equal em ployment opportunity, or
if any law, regulation or order has any application to the Prime Contract, then Subcontractor hereby agrees to
comply with such prov ision, law, regulation, or order. The fo regoing provision includes, but is not limited to
the fo llow ing : employment, recruiting, termination, compensation, and training. In the event that any such
provision, law, regulation, or order requires a physical attachment of specific wording to thi s Subcontractor,
then such attachment shall be furni shed by Contractor and shall be cons idered a part of this Subcontract by
reference thereto or shall be physica lly attached thereto as called for by Contractor.

H.       Subcontractor shall keep the project work area reasonably c lean of debris resulting from the
performance of Subcontractor's work. If Subcontractor fa ils to comply with thi s paragraph within 24 hours after
receipt of notice of noncompliance from Contractor, Contractor may perfo rm such necessary clean-up and
ded uct the cost from any amounts due Subcontractor.

I.      Whenever it may be useful or necessary fo r Contractor to do so Contractor or Owner shall be permitted
to occupy and/or use any portion of the work whi ch has been either partia lly or fu lly completed by
Subcontractor before final inspection and acceptance thereof by Owner, but such use and/or occupation shall
not relieve Subcontractor of his guarantee of said work nor of his obligation to make good at hi s own expense
any defect in materials and/or workmanship which may occur or develop prior to Contractor 's release from
responsibility to Owner.

J.      If Subcontractor represents itself prior or post bid as hav ing a certain classification (woman owned
bu siness enterpri se, disadvantaged business enterprise, etc.), and such representation is alleged to be fa lse, then
Subcontractor agrees to indemni fy, defend and hold harmless Contractor from any fin es and penalties imposed
or sought to be imposed by the Owner or any regulatory agency or any protests or claims fi led by any third
party as a consequence of such alleged fa lse representation. Subcontractor further agrees to reimburse
Contractor for any damages Contractor incurs as a consequence of Subcontractor's false representation.

K.      If a Subcontractor or its lower ti er subcontractors are issued sec urity badges under a contact for
Advanced Technology Construction, the Subcontractor is responsible to confi scate badges of any terminated
employees, or subtiers's and return them to ATC. In addition, it is required that you immediately notify us via
email of the employees ' termination fo llowed by written notice within 48 hours. Email notification should be
directed to lindsey@atcbui lder.com.

L.      Advanced Technology Construction is not responsible for any costs assoc iated with badging and/or
security clearances on the jobsite. All time associated with the obtaining of badging or security clearances is
the sole responsibility of the Subcontractor and any and all costs are included in this contract.

               SECTION 8. CHANGES, EXTRA WORK, AND CHANGED CONDITIONS:

A.       Contractor may at any time by written order of Contractor's authorized representative, and without
noti ce to Subcontractor's sureties, make changes in, additions to, and deletions from the work to be performed
under thi s Subcontract, and Subcontractor shall promptly proceed with th e performance of this Subcontract as
so changed. Contractor and Subcontractor shall attempt in good fa ith to reach agreement in writi ng as to any
increase or decrease of the Subcontract price or time resulting fro m such change or extra work and, if agreement
is not possible, then the amount of additional time or change in compensation shall be determ ined as provided
in the Di sputes Clause of this Subcontract; provided, however, that no payment shall be due Subcontractor
7 1P age                                      Co n l r ac t o r 's I ni l i a Is ___ A T C , £_S ub
               Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 15 of 25


because of changed, extra, or additional work arising out of Owner acts or omissions unless and until Contractor
has received such payment from Owner for said work performed by Subcontractor. Any limitations on payment
for changed or extra work contained in the Prime Contract shall apply to Subcontractor. When ordered by
Contractor, in writing, Subcontractor agrees to proceed with the work as changed so as not to delay the progress
of the work pending determination of the value thereof. Subcontractor agrees to submit cost estimates on
change order proposals in complete and full analytical detail as required or requested. Any Subcontractor claim
for adjustment of the Subcontract price or for an extension of time of performance under this Section must be
made in writing within three (3) working days from the date such changed, extra or additional work is ordered
or, if the Prime Contract provides for a shorter period, within sufficient time to permit Contractor to give the
specified Notice to Owner. Failure to give timely notice of claim shall constitute a waiver of the Subcontractor
claim. No Subcontractor claim for additional compensation or time whether on account of extra labor and/or
materials furnished or otherwise, shall be paid unless the same is furnished pursuant to a written order signed by
Contractor's project manager or project superintendent and issued prior to the furnishing of the same.
Subcontractor expressly agrees that this requirement cannot be waived.

B.      In the event that Subcontractor encounters a changed condition, Subcontractor shall immediately notify
Contractor in writing of such changed condition. Subcontractor may then request an extension of time for the
performance of its work as a consequence of such changed condition, but only upon the same terms and
conditions and only to the extent actually allowed to Contractor by Owner, and Subcontractor shall not be
entitled to any increase in its Subcontract price or to damages or additional compensation as a consequence of
such changed condition, except to the extent that the Prime Contract entitles Contractor to compensation for
such changed condition, and then only to the extent of any amounts that Contractor may, on behalf of
Subcontractor, recover from Owner for such changed condition. No allowance for an extension of time or
additional compensation shall be claimed by Subcontractor unless Subcontractor shall have timely notified
Contractor of the changed condition, and made written request for such allowance within three (3) working days
after such changed condition was encountered or, if the Prime Contract provides for a sho11er period, within
sufficient time to permit Contractor to give the specified notice to Owner.

                                            SECTION 9. DISPUTES:

A.      As to any claims asserted by Subcontractor for or on account of acts or omissions of Owner or its
representatives or any claims made by Owner for which Subcontractor may be responsible, which claims are
not disposed of by agreement, Subcontractor agrees to prosecute or defend such claims in Contractor's name, in
accordance with the provisions in the Prime Contract for determining disputes. Contractor shall have the option
to present such claims upon Subcontractor's behalf, in advance of and even without Subcontractor's written
request. Contractor and Subcontractor further agree to cooperate in prosecuting or defending claims.
Subcontractor shall have full responsibility for preparation and presentation of such claims and shall bear the
expenses thereof, including attorneys' fees. Subcontractor agrees to be bound by the procedure and final
determinations as specified in any such disputes clause, and agrees that it will not take, or will suspend, any
other action or actions, arbitration or arbitrations with respect to or in any way relating to any such claims and
will pursue no independent litigation or arbitration with respect thereto or relating thereto, pending final
determination under such disputes clause. Subcontractor shall not be entitled to receive any greater amount
from Contractor than Contractor actually does receive from Owner on account of Subcontractor's work, less any
mark-ups or costs incurred by Contractor and to which Contractor is otherwise entitled, and Subcontractor
agrees that it will accept such amount, if any, received by Contractor from Owner as full satisfaction and
discharge of all claims for or on account of acts or omissions of Owner or its representatives.

B.      Should a dispute arise which is not controlled or determined by the above paragraph of this Section or
other provisions of this Subcontract, then said dispute shall be decided by arbitration in accordance with the
Construction Industry Arbitration Rules of the American Arbitration Association then obtaining unless
Contractor, in its sole discretion, decides to dispense with arbitration, in which case resort shall be to the courts.
8 IP a g e                                      C o n t r a ct o r ' s l n i t i a I s    ATC ~- S u b
               Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 16 of 25


If Contractor does not dispense with arbitration, Contractor may join or consolidate any third party or claim into
an arbitration with Subcontractor for final resolution. This agreement to arbitrate shall be specifically
enforceable under the prevailing arbitration law. The award rendered by the arbitrators shall be final, and
judgment may be entered upon and in accordance with applicable law in any court having jurisdiction thereof.

C.       In the event of any claim or dispute between Contractor and Subcontractor, it is specifically agreed by
the parties hereto that no claim, dispute or controversy shall interfere with the progress and performance of
work required to be performed under this Subcontract and Subcontractor shall proceed as directed by Contractor
in all instances with its work under this Subcontract.

D.      Except as provided elsewhere in these Contract Provisions, neither Contractor nor Subcontractor are
entitled to attorney fees and costs in any dispute or ensuing arbitration or litigation between them.

                                           SECTION 10. DELAYS:

A.      In the event that Subcontractor's performance of this Subcontract is delayed or interfered with by the
acts of Owner, Contractor, or other subcontractors, Subcontractor may request an extension of the time for the
performance of the same, as hereafter provided, but only upon the same terms and conditions and only to the
extent actually allowed to Contractor by Owner, and Subcontractor shall not be entitled to any increase in the
Subcontract price or to damages or additional compensation as a consequence of such delay or interference, or
for acceleration relating to any such delay or interference, except to the extent that the Prime Contract entitles
Contractor to compensation for such delays and then only to the extent of any amounts that Contractor may, on
behalf of Subcontractor, recover from Owner for such delays.

B.     No allowance for an extension of time, for any cause whatsoever, shall be claimed by Subcontractor
unless Subcontractor shall have made written request for such extension within three (3) working days after the
cause of such extension occurred, or, if the Prime Contract provides for a sho1ter period, within sufficient time
to permit Contractor to give the specified notice to Owner.

C.      Contractor and Subcontractor shall not be liable to one another for any delays arising out of acts of God,
strikes, embargoes or other causes explicitly determined to be beyond their control; except in the event that
Owner should assess actual or liquidated damages or penalties against Contractor, then Subcontractor shall be
responsible for such portion of the assessment as may be directly attributable to it, regardless of the cause of
delay.

D.      Notwithstanding any other provisions herein or in the Prime Contract, Contractor's recovery against
Subcontractor for delays, interferences, impacts, etc., for which Subcontractor is responsible shall not be limited
to any liquidated damages provisions or assessments.

                                     SECTION 11. INDEMNIFICATION:

A.      Subcontractor agrees to defend, indemnify and hold Contractor harmless from any and all claims,
demands, losses, and liabilities to or by third parties arising from, resulting from or connected with services
performed or to be performed under this subcontract by Subcontractor or Subcontractor's agents or employees
to the fullest extent permitted by law and subject to the limitations provided below.

B.     Subcontractor's duty to defend and indemnify Contractor shall not apply to liability for damages arising
out of bodily injury to persons or damage to property caused by or resulting from the sole negligence of
Contractor or Contractor's agent or employees.



 91Page                                       Contractor's Initials                     A TC    4_s u b
               Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 17 of 25


C.      Subcontractor's duty to defend and indemni fy Contractor for liability for damages arising out of bodily
injury to persons or damage to property caused by or resulting from the concurrent negligence of (a) Contractor
or Contractor's agents or employees, and (b) Subcontractor or Subcontractor' s agents or employees, shall apply
only to the extent of negligence of Subcontractor' s agents or employees.

D.     Subcontractor specifically and expressly wa ives any immunity that may be granted it under the
Washington State Industrial Insurance Act, Title 5 1 RCW. Further, the indemnification obligation under this
Subcontract shall not be limited in any way by any limitation on the amount or type of damages, compensation
or benefits payable to or for third party under workers' compensation acts, disability benefits acts, or other
employee benefit acts.

E.     By initialing below, Contractor and Subcontractor hereby specifically agree to and acknowledge that
above paragraph was mutually agreed upon .


                             ATC: - - -                    Subcontractor:    ~

F.      Notwithstanding the provisions of this Section, if Contractor's indem nity ob ligation to Owner is broader
in any respect than the provisions of this Section, then Subcontractor agrees to afford Owner and Contractor any
broader relief in addition to the relief afforded in this Section to the fullest extent permitted by law.

                   SECTION 12. WARRANTIES, GUARANTEES AND INSPECTION:

A.     All work shall be performed by Subcontractor in a neat, skillful, and good workmanlike manner and the
same shall be fit for its intended use both as to workmanship and materials. Subcontractor guarantees that the
materials furnished and the work performed will be new and strictly comply with the Prime Contract and this
Subcontract.

B.       During the guarantee period established in the Prime Contract documents, and if no such period be
therein stipulated , then for a period of one year from the date of final acceptance by Owner, Subcontractor
agrees to make good, so lely at its expense, all defects due to workmanship and/or materials furni shed by
Subcontractor irrespective of contract compliance when originally furnished, and all damage to other work
resu lting there from. Subcontractor further agrees to execute, in writing, any guarantees, maintenance
agreements, or other documents related to the work furnished by Subcontractor and required by the terms of the
Prime Contract. Subcontractor's responsibility for latent defects shall extend beyond the guarantee period to the
extent applicable statutes permit.

C.      The materials and work of Subcontractor shall at all times be subject to inspection by Contractor and
Owner, and their respective representatives. Subcontractor shall at all times provide safe and necessary access
and facilities for such inspection. In the event that any portion of the work or any material is determined by
Contractor or Owner to be improper or defective, Subcontractor shall, immediately upon being notified by
Contractor, proceed to remove, dispose of and replace the same at its own cost and expense. No inspection or
failure to direct repair or repl acement of work shall constitute or impl y acceptance of any part of
Subcontractor's work.


                       SECTION 13. TERMINATION, TAKEOVER, SUSPENSION:

A.     In the event Contractor's work under the Prime Contract is terminated prior to project completion, then
an equitable settlement fo r work performed under thi s Subcontract prior to such termination will be made as
lOIP age                                   Con tr ac t or' s Initi als ___ ATC £._ s u b
               Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 18 of 25


provided by the Prime Contract documents, if such provision is made; or if none such exist, and agreement is
not reached, as provided in the Disputes Clause of this Subcontract. Subcontractor shall not be entitled to
prospective profits on unperformed work.

B.      If the Prime Contract provides Owner with the right to request that Subcontractor be removed from the
project, and in the event that Owner so requests, then Subcontractor will not perform any further work under
this Subcontract and will be entitled only to its regular progress payment for work completed but no additional
damages for the termination.

C.       Except as otherwise provided in the Subcontract, in the event that Subcontractor fails to comply,
becomes disabled from complying, or fails to furnish where requested written assurance of its ability to comply,
with the provisions herein as to character or time of performance, and the failure is not corrected within forty-
eight (48) hours after written notice by Contractor to Subcontractor, Contractor, may without prejudice to any
other right or remedy against Subcontractor or its surety, take over and complete the performance of this
Subcontract, or any pait of it, at the expense of Subcontractor, or without taking over the work, may furnish the
necessary materials and/or employ the workmen necessary to remedy the situation at the expense of
Subcontractor. If Contractor takes over work pursuant to this paragraph, it is specifically agreed that Contractor
may take possession of the premises and of all materials, tools, and equipment of Subcontractor at the site for
the purpose of completing the work of this Subcontract. Subcontractor shall be liable to Contractor for all costs,
losses, damages and extra expense, including overhead, incurred by Contractor incident to such completion. It
is agreed that Subcontractor shall be considered as disabled from so complying with this Subcontract whenever
a petition in bankruptcy or for the appointment of a receiver is filed by or against him.

D.    In the event Owner, for any cause, suspends work under the Prime Contract, Contractor may order
Subcontractor to suspend work under this Subcontract. Subcontractor shall not be entitled to any additional
compensation or damage for such suspension, except and only to the extent Contractor receives additional
compensation from Owner under the provisions of the Prime Contract for work covered by this Subcontract.
Subcontractor shall not be entitled to profit on its costs attributable to any suspension of work.

E.      The Contractor may, at its sole and absolute discretion, terminate this Subcontract for its convenience.
If the Contractor so elects, the Contractor shall be liable to the Subcontractor solely for the reasonable value of
work performed by the Subcontractor prior to the Subcontract termination, including reasonable overhead and
profit, less prior payments made. Subcontractor shall not be entitled to prospective profits on unperformed
work.

F.      If the Contractor wrongfully exercises its rights under this section, the Contractor shall be liable to the
Subcontractor solely for the reasonable value of work performed by the Subcontractor prior to the Contractor's
wrongful action, including reasonable overhead and profit, less prior payments made. Subcontractor shall not
be entitled to prospective profits on unperformed work.




                                         SECTION 14. INSURANCE:

A.     Before any work is commenced under this subcontract by either the subcontractor or any assignee or any
lower tier subcontractor, subcontractor shall obtain and keep in force during the term of this subcontract
comprehensive general liability insurance with dollar limits and coverage equal to, or greater than, the
minimum specified in the main contract for Contractor.



 111Page                                      Contractor's Initials                     ATC     !/t'_sub
                Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 19 of 25


B.       Subcontractor's comprehensive general and automobile liability insurance, as required by
Paragraph 14.A, shall be written for not less than limits of liability as follows or as are set forth in attachments
to this Subcontract, but in any event not less than required by any provision in the Prime Contract:
           a.   Comprehensive General Liability
                I.     $1,000.000.00     Each Occurrence
                2.     $50.000.00        Damage to rented Premises (Each Occurrence)
                3.     $5.000.00         Medical Expenses (Any one person)
                4.     $1.000,000.00     Personal & Adv Injury
                5.     $2.000.000.00     General Aggregate
                6.     $2.000.000.00     Products-Comp/OP Agg

           b. Comprehensive Automobile Liability
                I.     $1.000,000.00     Combined Single Limit

           c.   Workers Compensation and Employment Liability
                I.     $1,000,000.00    EL Each Accident
                2.     $1,000,000.00    EL Disease-Ea Employee
                3.     $1,000,000.00    EL Disease-Policy Limit

C.     Comprehensive general liability insurance may be arranged under a single policy for the full limits
required or by a combination of underlying policies with the balance provided by an excess or umbrella liability
policy. If watercraft are to be used in the performance of the work, evidence of coverage under the U.S.
Longshoremen and Harbor Workers Act and under Maritime Law, Coverage II, shall be submitted.

D.      Subcontractor shall provide insurance and a Certificate of Insurance which provides that Subcontractor's
insurance I) names Contractor and Owner as additional insured without qualification, limitation or reservation;
2) is endorsed to be primary or non-contributory with any insurance maintained by the Contractor or owner; 3)
contains a waiver of subrogation against Contractor and Owner; 4) said additional insured endorsements shall
cover both ongoing and completed operations.

                                             SECTION 15. LEGAL:

A.     This Subcontract shall be considered to have been made in and shall be interpreted under the laws of the
State of Washington.
B.     The location for any arbitration or venue for any lawsuit arising out of the Subcontract or the work
thereunder shall be Seattle, Washington and all proceedings shall be strictly in accordance with the laws of the
State of Washington.

C.     Any notice required to be given by a party shall be directed to such party and mailed by certified mail or
personally delivered. Such notice shall be effective at the time received at the address indicated below of such
party.

D.     This agreement represents the final understanding of the parties hereto and Contractor assumes no
responsibility for any understanding or representations made by any of its officers, agents or others prior to the
execution of this Subcontract, unless such understanding or representations by Contractor are expressly stated in
this Subcontract.

E.     Failure on the part of either party to exercise its rights under the provisions of this Subcontract for any
breach of the provisions hereof by the other shall not constitute a waiver of such rights for any subsequent
breach of any provision hereof.

 121 Page                                         Contractor's Initials                   ATC f s u b
                    Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 20 of 25



Attachments:
       Other Doc uments, if any, forming part of the Subcontract Documents are as fol lows:
              I. Exhibit "A" Descripti on of Work
              2. Exhibit "B" Description of Unit Price
              3. Exhi bit "C" Construction Schedule
              4. Exhibit "D" Daily Work Record
                                    Required to be filled out by the subcontractor each day on site.
              5. Exhibit '·E" Subcontractor's Billing Check List
              6. Exhibit "F" Subcontractor's Appl ication for Payment
                                    Subcontractor to submit original payment application on alfached ATC f orms.
              7. Exhibit "G"Conditi onal Release and Waiver of Lien Rights
              8. Exhibit "H"Unconditional Release and Waiver of Lien Rights
              9. Exhibit " I"          Safety Requirements
               I 0. Exhibit "J"        Subcontractor Insurance Requirements (Certificate mailed directly to us)
              11. Exhibit "K"           Davis Bacon Wage Information
              12. Exhibit "L"          Company Information Sheet
              13. Certified Payroll Sheets
               14. Standard Form 14 13
                    15. W-9

Contractor:                                                    Subcontractor:

Advanced Technology Construction Corp.                          AMP Electric



CONTRACTOR (Signature)                                          SUBCONTRACTOR (Signature)



DATE                                                            DATE
 Randy Russell, Vice President of Finance                       ~ \<Af-0\~s          \. '&oS.c~ c\ C,; eo
(Printed 11a111e and title)                                     (Printed 11a111e and title)          )

Address:                                                        Address:
     3828 E. Portland Avenue                                         1735 E Bayshore Rd,

     Tacoma, WA 98404                                                Redwood C ity, CA 94063




 131 P age                                      Co ntr acto r 's Init ia l s                  A TC        s Ll b
                 Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 21 of 25


                                                DESCRIPTION OF WORK
                                                    EXHIBIT "A"

Summary of Work:                  Provide all materials, labor, supervision, and equipment to provide complete and fully
operational electrical, communications, and electronic safety and security systems per specification divisions 26-Electrical, 27
Communications, and 28 Electronic Safety and Security. Work includes decommissioning, examination, and verification testing
of the existing PY system prior to making safe and disassembly. AMP shall carefully remove and securely store the existing
equipment in a container(s) provided by ATC. AMP shall reinstall the existing PY system and replace any damaged or lost
components. After installation according to manufactures specifications, AMP shall confirm PY system is properly operating
and providing the same output or more before the system was taken off-line. AMP shall employ a solar engineer to witness pre
and post construction system operation. The Veterans Administration shall witness and approve the system testing.

A brief summary of the work scope includes but is not limited to:
    • Mobilization and demobilization
    • Remove and reinstall exterior light fixtures, outlets, camera, card readers, speakers and all raceways per drawing
         ES 1-0 note I.
    • Demo all light fixtures, switches and associated wiring on the first and second floor per drawings
    • Demo all receptacles and voice and data outlets and associated wiring on the first and second floor per drawings.
    • Remove existing PNL LBD I and relocate to new location.
    • Relocate existing fire alarm cabinet.
    • (N) Receptacles and associated wiring for all power connections.
    • (N) I 1/4 conduit with pull string to accessible ceiling space for CCTV system.
    • (N) I 1/4 conduit with pull string to accessible ceiling space for bingo display.
    •    Power connection for area alann control.
    •    (N) Raceway and power connection for (N) electric locks
    •    All necessary scanning and coring
    •    All necessary fire stopping for any work contained is this scope.
    •    Off-hour work.
    •    Daily cleanup and proper disposal of debris and waste.

Exclusions:
    • Pern1it cost
     •   Patching
     •   Painting unless specified in specification divisions noted above.
     •   Sanitation Facilities

General:
     •   Subcontractor shall co1nply with the requiren1ents of all applicable codes, ordinances and regulations of governing
         bodies having jurisdiction of the \VOrk.
     •   Subcontractor's representative shall attend weekly jobsite 1neetings.
     •   Subcontractor shall con1n1ence \York promptly and will perfonn \vork in such a manner as to allow for the overall
         completion of the work per the contract schedule.
     •   The work shall be performed in a safe and workn1anlike 1nanner in accordance with the best industry standards.
         Perimeter railing and/or cables and barricades will be provided by subcontractor in compliance with all OSHA/WlSHA
         standards and acceptability for Subcontractors \Vork. If it beco1nes necessary to temporarily retnove any railing or
         barriers in the performance of the \Vork the subcontractor shall maintain the required safe \VOrk area and precautions for
         the subcontractor's employees and other trades. The subcontractor \Viii reinstall the railings and barricades \vith full
         compliance ofOSHA/WISHA requirements.
     •   Subcontractor shall perform its work based upon requiren1ents listed in the plans and Specifications.
     •   Subcontractor shall coordinate its \Vork \Vith the Contractor and other Subcontractors for the project.
     •   Subcontractor is responsible for daily cleanup of all debris.
     •   All building penetrations n1ade by Subcontractor shall be repaired to condition prior to start of work.
     •    Subcontractor shall provide before co1npletion of\vork; all project closeout including test and balance, con1n1issioning,
          as-built dra\vings, 0 & M 1nanuals, \Varranties, etc. as applicable.
 141Page                                             Contractor's             Initials ___ ATC ~Sub
            Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 22 of 25



                             DESCRIPTION OF UNIT PRICE
                                    EXHIBIT "B"

                                    Not Applicable




                    INTENTIONALLY LEFT BLANK




lSI Pag e                         Co ntr actor's Ini tials ___ ATC ~ S ub
               Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 23 of 25


                                         SAFETY REQUIREMENTS
                                              EXHIBIT "C"


The Subcontractor shall submit a Site Specific Safety Plan and a Site Specific Fall Protection Plan to be used
duringr the duration of this work. A safety officer and competent person shall be appointed and assigned to
oversee the work . Weekly safety meeting and Daily reports are requ ired.




  SUBCONTRACTOR IS TO SUBMIT A SITE SPECIFIC
               SAFETY PLAN




 161 P age                                    Co ntr ac t o r 's In it ia l s __ _ ATC         ~S u b
            Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 24 of 25


                             CONSTRUCTION SCHEDULE
                                   EXHIBIT "D"




 Please schedule all work through Project Manager Wayne
                Gilthvedt at 253.249.9878




17 1P age                         Co ntr ac t o r· s In i t ial s ___ AT C ~ S u b
                Case 2:19-cv-01013-RSM Document 2 Filed 01/16/19 Page 25 of 25

                                                          EXHIBIT "E"


                      ATC, SUBCONTRACTOR DAILY REPORT FORM
  COMPANY NAME                                   SUPERVISORS SIGNATURE                                      DATE


  Note: The purpose of this Daily Report Form is to document the information requested herein. Extraneous information should not
  be included on this form. Specifically, this form does not constitute notice of any claims for changes, extra work, changed
  conditions, delays or other asserted grounds for equitable adjustment. Any information of that nature, to be considered, must be
  [submitted separately pursuant to and in conformance with contract obligations.


                                        WORK PERFORMED TODAY                                                NUMBER OF     TOTAL
                                    DESCRIPTION                                             TRADE            WORKERS      HOURS




                                                                                                            TOTAL--
                                                    EQUIPMENT ON SITE TODAY
               OWNER                                  MAKE AND MODEL OF EQUIPMENT                                HOURS USED




                          MATERIAL DELIVERED ON SITE TODAY, INCLUDE DESCRIPTION AND AMOUNT




                               NOTE ANY SAFETY MEETING OR INCIDENTS THAT OCCURRED TODAY




                                                              REMARKS




181Page                                              Contractor· s In it i a Is ___ ATC                            ds u b
